

117 S837 IS: To provide relief to public transportation agencies with projects in the Full Funding Grant Agreement stage of the Capital Investment Grants Program.
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 837IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mrs. Murray (for herself, Ms. Cantwell, Mrs. Feinstein, Mr. Padilla, Ms. Klobuchar, Ms. Smith, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide relief to public transportation agencies with projects in the Full Funding Grant Agreement stage of the Capital Investment Grants Program.1.Relief for public transportation agencies(a)DefinitionsIn this section—(1)the term Secretary means the Secretary of Transportation; and(2)the term total project cost, with respect to a project that receives a grant under section 5309 of title 49, United States Code, means the most recent total project cost stipulated in the full funding grant agreement.(b)CIG COVID–19 emergency relief programNotwithstanding subsection (k)(2)(C)(ii) or (l)(1)(B)(ii) of section 5309 of title 49, United States Code, at the request of a project sponsor, the Secretary shall provide an additional 30 percent of total project costs for any project under subsection (d) or (e) of section 5309 of title 49, United States Code, that has a full funding grant agreement entered into under such subsection (d) or (e) on or after January 1, 2017.(c)Deferred non-Federal shareThe Secretary shall allow a project sponsor to defer payment of the non-Federal share for any project described in subsection (b).(d)Federal shareThe Federal share of the costs of a project that receives additional funding under this section may not exceed 80 percent.(e)Authorization of appropriations from general fundThere is authorized to be appropriated from the general fund of the Treasury such sums as may be necessary to carry out this section.